Citation Nr: 0906222	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-39 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post-
traumatic arthritis of the left ankle, prior to May 8, 2002.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic arthritis of the left ankle, since May 8, 2002.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
At Law


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 18, 1969, to 
March 7, 1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was most recently before the Board in July 2008, 
when the claim was remanded for further development.  It is 
now ready for disposition.

A statement submitted in January 2008, originally sent to the 
veteran's Congressman, and then forwarded on to the BVA, 
appears to be a claim for entitlement to a total rating based 
on individual unemployability (TDIU).  However, this issue 
has not been previously adjudicated by the RO.  This issue is 
therefore referred back to the RO for further consideration.


FINDINGS OF FACT

1.  Prior to May 8, 2002, the veteran's left ankle disability 
was manifested by complaints of pain; objectively, the 
competent findings reveal marked limitation of motion, with 
no showing of ankylosis. 

2.  Since May 8, 2002, the veteran's left ankle disability 
has been manifested by complaints of pain; objectively, the 
competent findings reveal marked limitation of motion, with 
no showing of ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
an inversion or eversion deformity. 


CONCLUSIONS OF LAW

1.  Prior to May 8, 2002, the criteria for entitlement to an 
evaluation in excess of 20 percent for post-traumatic 
arthritis of the left ankle have not been met. 38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5271-5270 (2008).

2.  Since May 8, 2002, the criteria for entitlement to an 
evaluation in excess of 30 percent for post-traumatic 
arthritis of the left ankle have not been met. 38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 
4.45, 4.59, 4.71a, DCs 5271-5270 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating periods on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

At the outset, the Board notes that the veteran is appealing 
the initial disability ratings assigned for his left ankle 
disability. As such, the claim requires consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

Prior to May 8, 2002

Turning first to the claim for the period prior to May 2002, 
the veteran's left ankle disability was rated at 20 percent 
disabling pursuant to DCs 5271-5270.  In order to warrant a 
higher rating, the evidence must show:

*	ankylosis of the ankle in plantar flexion between 30 and 
40 degrees, or in dorsiflexion, between 0 and 10 degrees 
(30 percent, DC 5270). 

The Board has reviewed the evidence of record and finds that 
the evidence does not support the next-higher 30 percent 
rating during the period in question.  Indeed, the evidence 
does not reflect ankylosis of the left ankle.  Ankylosis is 
defined as a fixation of the joint.  

While a November 1999 private treatment note referenced an X-
ray of the veteran's left ankle, there was no diagnosis of 
ankylosis made at that time.  Further, June 1997, July 1997, 
and August 1997, and December 1997 VA treatment records all 
noted left ankle pain, but contained no diagnosis of 
ankylosis. Therefore, a higher rating based on ankylosis is 
not warranted.  

In sum, a rating in excess of 20 percent is not warranted for 
any portion of the rating period prior to May 8, 2002. 

Since May 8, 2002

With respect to the claim for the period since May 2002, the 
veteran's left ankle disability is rated at 30 percent 
disabling pursuant to DCs 5271-5270. In order to warrant a 
higher rating, the evidence must show:

*	ankylosis of the ankle in plantar flexion at more than 
40 degrees, or in dorsiflexion at more than 10 degrees, 
or with abduction, adduction, inversion or eversion 
deformity (40 percent, DC 5270). 

The Board has reviewed the evidence of record and finds that 
the evidence does not support the next-higher 40 percent 
rating during the period in question.  Indeed, upon VA 
examination in September 2006, it was noted that the veteran 
was able to dorsiflex his left ankle not more than 3 degrees.  
The examiner additionally commented that the veteran had no 
plantar flexion, although his foot was in a virtual permanent 
position of 8 degrees plantar flexion.  Further, there was no 
inversion or eversion of the ankle.  

As the evidence of record does not demonstrate ankylosis of 
his left ankle in plantar flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 degrees, or with an inversion 
or eversion deformity, a rating in excess of 30 percent is 
not warranted for any portion of the rating period since May 
8, 2002.  

With respect to both issues, the Board must also consider 
additional functional limitation due to factors such as pain, 
weakness, fatigability, and incoordination when evaluating 
musculoskeletal disabilities. See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

In this regard, the veteran complained of pain at various 
private and VA treatment visits.  Additionally, at his 
September 2006 VA examination, he complained of daily left 
ankle pain of 8 out of 10 severity, with flare-ups of pain, 
rated as 10 out of 10 in severity.  He is competent to 
provide testimony as to observable symptoms that he has 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, his reports of ankle pain are consistent with the 
evidence of record and are found to be credible.  However, 
despite the complaints of pain noted above, the evidence does 
not establish additional functional impairment such as to 
enable a finding that his disability picture most nearly 
approximates the next-higher ratings.    

The Board has additionally considered the veteran's written 
statements that his disability is worse than that 
contemplated by the assigned ratings in effect.  In rendering 
a decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

The Board acknowledges the veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his 
left ankle disability; however, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disability is evaluated, 
more probative than the veteran's assessment of the severity 
of his disability.

Further, the weight of evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral for consideration of an extra-schedular evaluation 
at this time under 38 C.F.R. § 3.321 (2008) is not warranted.  
Parenthetically, as noted above, the claim for a TDIU is 
referred to the RO for consideration and has not yet been 
adjudicated.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluations following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's 
private and VA treatment records,  and he was afforded a VA 
examination in September 2006.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 




ORDER

A rating in excess of 20 percent for post-traumatic arthritis 
of the left ankle, prior to May 8, 2002, is denied.

A rating in excess of 30 percent for post-traumatic arthritis 
of the left ankle, since May 8, 2002, is denied.



___________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


